DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 9/7/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for consistency as follows: 
Claim 28, line 3, “the one or more transmissions” is amended into --the one or more multimedia broadcast multicast service transmissions--.
Claim 34, line 1, “the one or more transmissions” is amended into --the one or more multimedia broadcast multicast service transmissions--.

Claim 38, line 4, “the one or more transmissions” is amended into --the one or more multimedia broadcast multicast service transmissions--.
Claim 44, line 1, “the one or more transmissions” is amended into --the one or more multimedia broadcast multicast service transmissions--.
Claim 45, line 1, “wherein the measuring the one or more transmissions includes monitoring the one or more transmission” is amended into --wherein the measuring the one or more multimedia broadcast multicast service transmissions includes monitoring the one or more multimedia broadcast multicast service transmissions--.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2021 was filed before the mailing date of the NOA.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 27-46 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Etemad et al (US 2012/0039229 A1), discloses a system for delivery of Multimedia Broadcast and Multicast services (MBMS).
Regarding claim 27, however, Etemad does not teach the presently claimed invention that multimedia broadcast multicast single-frequency network (MBSFN) measurements only occur on subframes which the UE is required to decode to receive the MBMS transmissions and the MBSFN measurements are reported to the network.  
Similarly, the secondary reference Kim et al (US 2015/0282132) does not remedy the above addressed deficiencies.	Upon further consideration, a pertinent art, Jung et al (US 2015/0373507), is found after an update search.  The pertinent art made of record and not relied upon discloses (see Jung, Figs. 16-17, par 245-275): “…An MBMS reporting configuration may include MBMS logging target information specifying MBMS information to be obtained and logged by UE. The MBMS logging target information may specify the content of MBMS information to be obtained by UE through measurements…”  However, Jung does not alone or in combination disclose the claim limitation:  receiving, by a user equipment of a cellular communication network, an indication of a monitoring requirement for at least one of an idle mode of operation at the user equipment or a connected mode of operation at the user equipment;
receiving, by the user equipment, information for one or more multimedia broadcast multicast service transmissions that are multicast or broadcast; and
measuring, by the user equipment, the one or more multimedia broadcast multicast service transmissions that are multicast or broadcast, the measuring performed in accordance with the received information and without regard to the monitoring requirement provided by the indication, wherein only subframes the user equipment is required to decode to receive the multimedia broadcast multicast service transmissions are used for multimedia broadcast multicast single-frequency network measurements, and wherein the measurements are reported to the cellular communications network.
Upon further consideration, a pertinent art, HE et al (US 2013/0010624), is found after an updated examination.  The pertinent art made of record and not relied upon discloses (see HE, par 46 & 79-88): “…The measurement reporting norm can be real-time reporting and/or non-real-time reporting; and it can be provisioned to use different measurement reporting norms in different scenarios respectively, for example, the real-time reporting is used in a connected state and non-real-time reporting is used in an idle state… the measurement and report module is used for reporting the measurement result of the measured MBMS measurement quantity to the network side when the measurement reporting norm is met…”  However, HE does not alone or in combination disclose the claim limitation discussed above.
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claim 37, the patent scope of the independent limitations are the same as in claim 27.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Additionally the arguments presented by applicant on 2/16/2021 help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 27-46 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see above or the attached PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474